 

 

Exhibit 10.1

 

 

INDEMNITY AGREEMENT

 

 

This INDEMNITY AGREEMENT (this “Agreement”) is made and entered into as of the
[●] day of [●], 20__, by and between Zix Corporation, a Texas corporation (the
“Company”), and [●] (the “Indemnitee”).

 

WHEREAS, the Indemnitee is or is expected to become [a member of the board of
directors of the Company/an officer of the Company];

 

WHEREAS, in accordance with Texas law and the Company’s charter and bylaws, the
Indemnitee, as [a member of the board of directors of the Company/an officer of
the Company], is authorized and directed to undertake certain responsibilities
on behalf of the Company and its stockholders;

 

WHEREAS, the Company believes that the undertaking of such responsibilities is
important to the Company and its stockholders, and that the protection afforded
by this Agreement will enhance the Indemnitee’s ability to discharge such
responsibilities;

 

WHEREAS, the Company recognizes the increased risk of litigation and other
claims being asserted against directors and officers of public companies; and

 

WHEREAS, the board of directors of the Company (the “Board”) has determined that
enhancing the ability of the Company to retain and attract as directors and
officers the most capable persons is in the best interests of the Company and
its shareholders, and that the Company therefore should seek to legally assure
such persons that indemnification and related rights will be made available to
them;

 

NOW, THEREFORE, in consideration of the premises and of the Indemnitee providing
services to the Company as [a member of its Board and, if applicable, as a
member of one or more committees established by the Board/an officer], and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1.Certain Definitions:

 

(a)Change in Control:  shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of capital stock of the Company, is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 15% or more of the total
voting power represented by the Company’s then outstanding Voting

Active 28900324.61

--------------------------------------------------------------------------------

 

 

Securities (other than any such person or any affiliate thereof that is such a
15% beneficial owner as of the date hereof), or (ii) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board and any new director whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
or (iii) the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the Voting Securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving
entity) at least 85% of the total voting power represented by the Voting
Securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of (in one transaction or a series of transactions)
all or substantially all the Company’s assets.

 

(b)Claim:  any threatened, pending or completed action, suit or proceeding
(including any mediation, arbitration or other alternative dispute resolution
proceeding), whether instituted by or in the right of the Company or by any
other party, or any inquiry or investigation that the Indemnitee in good faith
believes might lead to the institution of any such action, suit or proceeding,
whether civil (including intentional and unintentional tort claims), criminal,
administrative, investigative or other, and regardless of whether made pursuant
to federal, state or other law.

 

(c)Expenses:  include, but are not limited to, attorneys’ fees and all other
costs, expenses and obligations paid or incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, be a witness in or participate in any Claim
relating to any Indemnifiable Event.  Further, Expenses include, in
circumstances where the payment or reimbursement of Expenses to the Indemnitee
creates tax liability for the Indemnitee, the full amount of such tax liability
as well as any “gross up” that may be necessary to hold the Indemnitee fully
harmless from any tax liability attributable to the reimbursement in respect of
taxes.

 

(d)Indemnifiable Event:  any event or occurrence related to the fact that the
Indemnitee is or was serving as (i) a member of the Board or any committee
thereof, (ii) an officer of the Company or any direct or indirect subsidiary
thereof, or (iii) taking any action or doing anything under the authority and
direction set forth in, or otherwise contemplated by Texas law or other
controlling legal authority, the Company’s charter or bylaws or any resolution
or other directive adopted or authorized by the Board.

 

(e)Independent Legal Counsel:  an attorney or law firm, selected in accordance
with the provisions of Section 3, that has not performed services during the
five years preceding the relevant Indemnifiable Event for (i) the Company or the
Indemnitee, other than with respect to matters concerning the rights of the
Indemnitee under this Agreement, (ii) any other party to the claim or proceeding
giving rise to a claim for indemnification

Active 28900324.62

--------------------------------------------------------------------------------

 

 

hereunder or (iii) the beneficial owner, directly or indirectly, of securities
of the Company representing 15% or more of the combined voting power of the
Company’s then outstanding voting stock.  Notwithstanding the foregoing, the
term “Independent Legal Counsel” will not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or the Indemnitee in an
action to determine the Indemnitee’s rights to indemnification under this
Agreement.

 

(f)Reviewing Party:  any appropriate person or body consisting of a member or
members of the Board or any other person or body appointed by the Board who is
not a party to the particular Claim for which the Indemnitee is seeking
indemnification, or Independent Legal Counsel.

 

(g)Voting Securities:  any securities of the Company that possess the right to
vote generally in the election of directors.

 

2.Basic Indemnification Arrangement.

 

(a)In the event the Indemnitee was, is or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify the Indemnitee to the fullest
extent permitted by applicable law as soon as practicable but in any event no
later than 30 days after written demand is presented to the Company, against any
and all Expenses, judgments, fines, penalties and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses, judgments, fines, penalties or
amounts paid in settlement) of such Claim.  If so requested by the Indemnitee,
the Company shall advance (within 5 business days of such request) any and all
Expenses to the Indemnitee (an “Expense Advance”).

 

(b)Notwithstanding the foregoing, (i) the obligations of the Company under
Section 2(a) shall be subject to the condition that the Reviewing Party shall
not have determined (in a written opinion, in any case in which the Independent
Legal Counsel referred to in Section 3 hereof is involved) that the Company is
prohibited by applicable law from indemnifying the Indemnitee, and (ii) the
obligation of the Company to make an Expense Advance pursuant to the second
sentence of Section 2(a) shall be subject to the further condition that, if,
when and to the extent that the Reviewing Party determines that the Company is
prohibited by applicable law from indemnifying the Indemnitee, the Company shall
be entitled to be reimbursed by the Indemnitee (who hereby agrees to reimburse
the Company) for all such amounts theretofore paid; provided, however, that if
the Indemnitee has commenced or thereafter commences legal proceedings in a
court of competent jurisdiction to secure a determination that the Indemnitee
should be indemnified under applicable law, any determination made by the
Reviewing Party that the Company is prohibited by applicable law from
indemnifying the Indemnitee shall not be binding and the Indemnitee shall not be
required to reimburse the Company for any Expense Advance

Active 28900324.63

--------------------------------------------------------------------------------

 

 

until a final judicial determination is made with respect thereto (as to which
all rights of appeal therefrom have been exhausted or lapsed).

 

(c)The Company shall use all reasonable efforts to cause the Board to
expeditiously appoint a Reviewing Party to pass upon, and to cause such
Reviewing Party to expeditiously consider and pass upon, any request by the
Indemnitee for indemnification and/or an Expense Advance under this
Agreement.  If there has not been a Change in Control, the Reviewing Party shall
be selected by the Board, and if there has been such a Change in Control (other
than a Change in Control which has been approved by a majority of the Board who
were directors immediately prior to such Change in Control), the Reviewing Party
shall be the Independent Legal Counsel referred to in Section 3 hereof.  If
there has been no determination by the Reviewing Party as to the Company’s
ability to indemnify the Indemnitee, or if the Reviewing Party determines that
the Company is prohibited by applicable law from indemnifying the Indemnitee,
the Indemnitee shall have the right to commence litigation in any court located
in the City of Dallas and State of Texas having subject matter jurisdiction
thereof and in which venue is proper seeking a determination by the court that
the Company is not prohibited by applicable law from indemnifying the Indemnitee
or challenging any contrary determination by the Reviewing Party or any aspect
thereof, including the legal or factual bases therefor, and the Company hereby
consents to service of process and jurisdiction and venue in any such court, and
agrees to appear in any such proceeding.  Any determination by the Reviewing
Party shall be conclusive and binding on the Company and the Indemnitee, subject
to the rights of the Indemnitee set forth in the immediately preceding
sentence.  As provided in Section 13 of this Agreement, if the Indemnitee
commences litigation to seek such a judicial determination or otherwise
challenging any determination by the Reviewing Party, the Company shall
indemnify the Indemnitee against any and all expenses related to such litigation
and, if requested by the Indemnitee, the Company shall make a related Expense
Advance.

 

3.Change in Control.  If there is a Change in Control of the Company (other than
a Change in Control which has been approved by a majority of the Board who were
directors immediately prior to such Change in Control), then with respect to all
matters thereafter arising concerning the rights of the Indemnitee to indemnity
payments and Expense Advances under this Agreement or any other agreement or
Company charter or bylaw provision now or hereafter in effect relating to Claims
for Indemnifiable Events, the Company shall seek legal advice only from
Independent Legal Counsel selected by the Indemnitee and approved by the Company
in the manner herein contemplated.  Within five days after receiving written
notice of the Indemnitee’s selection, the Company may deliver a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Legal Counsel so selected does
not satisfy the criteria set forth in the definition of “Independent Legal
Counsel” in Section 1(e), and the objection shall set forth with particularity
the factual basis of such assertion.  Absent a proper and timely objection, the
person or firm so selected shall act as Independent Legal Counsel.  Such counsel
shall render its written opinion to the Company and the Indemnitee as to whether
and to what extent the Company is legally permitted to indemnify the Indemnitee
under applicable law.  The Company shall pay the reasonable fees and expenses of
the Independent Legal Counsel and shall fully indemnify such counsel against any
and all expenses (including attorneys’

Active 28900324.64

--------------------------------------------------------------------------------

 

 

fees), claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

 

4.Indemnification for Additional Expenses.  The Company shall indemnify the
Indemnitee against any and all Expenses and, if requested by the Indemnitee,
shall (within 5 business days of such request) advance such Expenses to the
Indemnitee, which are incurred by the Indemnitee in connection with any action
brought by the Indemnitee for (i) indemnification or Expense Advances under this
Agreement or any other agreement or Company charter or bylaw provision now or
hereafter in effect relating to Claims for Indemnifiable Events, or (ii)
recovering under any directors’ and officers’ liability insurance policies
maintained by the Company, regardless of whether the Indemnitee ultimately is
determined to be entitled to such indemnification, Expense Advance payment or
insurance recovery, as the case may be.

 

5.Partial Indemnity.  If the Indemnitee is entitled under any provision of this
Agreement or otherwise to indemnification by the Company for less than all of
the Expenses, judgments, fines, penalties and amounts paid in settlement of a
Claim, the Company shall indemnify the Indemnitee for that portion to which the
Indemnitee is entitled.  Moreover, notwithstanding any other provision of this
Agreement, to the extent that the Indemnitee has been successful on the merits
or otherwise in defense of any or all Claims relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, including
dismissal without prejudice, the Indemnitee shall be indemnified against all
Expenses incurred in connection therewith.

 

6.Presumption; Burden of Proof.  In connection with any determination by the
Reviewing Party or any other party as to whether the Indemnitee is entitled to
be indemnified or receive an Expense Advance hereunder, (i) the presumption
shall be that the Indemnitee is so entitled, and (ii) the Company shall have the
burden of proof to establish to the Reviewing Party by clear and convincing
evidence that the Company is prohibited by applicable law from indemnifying the
Indemnitee or effecting an Expense Advance hereunder.

 

7.No Presumptions.  For purposes of this Agreement, the termination of any
claim, action, suit or proceeding by judgment, order, settlement (whether with
or without court approval) or conviction, or upon a plea of nolo contendere or
its equivalent, shall not create a presumption that the Indemnitee did not meet
any particular standard of conduct or have any particular belief or that a court
has determined that indemnification or advancement of Expenses is prohibited or
not permitted by applicable law.  In addition, neither the failure of the
Reviewing Party to have made a determination as to whether the Indemnitee has
met any particular standard of conduct or had any particular belief, nor an
actual determination by the Reviewing Party that the Indemnitee has not met such
standard of conduct or did not have such belief, prior to the commencement of
legal proceedings by the Indemnitee to secure a judicial determination that the
Indemnitee should be indemnified under applicable law, shall be a defense to the
Indemnitee’s claim or create a presumption that the Indemnitee has not met any
particular standard of conduct or did not have any particular belief.

 

8.Nonexclusivity; Subsequent Change in Law or Jurisdiction of
Incorporation.  The rights of the Indemnitee hereunder shall be in addition to
any rights the Indemnitee may have under

Active 28900324.65

--------------------------------------------------------------------------------

 

 

the Company’s charter or bylaws, applicable law, other controlling legal
authority, or otherwise.  To the extent that any change in applicable law or
other controlling legal authority (whether by statute or judicial decision) in
the Company’s jurisdiction of incorporation (“Governing Law”), permits greater,
broader and/or more expansive rights to indemnification and/or advancement of
expenses by agreement than that afforded under the Company’s charter or bylaws
and this Agreement, as the foregoing exist on the date of this Agreement, this
Agreement automatically shall be deemed to be amended to provide the greater,
broader and/or more expansive rights afforded by any such change; provided,
however, a change in Governing Law that restricts, narrows or otherwise limits
the Indemnitee’s rights under this Agreement shall have no effect on this
Agreement or either party’s rights hereunder.

 

9.Amendments; Waiver.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall any such waiver constitute a continuing waiver.

 

10.Subrogation.  To the extent of its payments to the Indemnitee under this
Agreement, the Company shall be subrogated to all of the rights of recovery of
the Indemnitee, who shall execute all documents required and shall do everything
that may be necessary to effectuate and secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights.

 

11.Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors or assigns (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company), spouses, heirs, executors and personal or legal
representatives.  This Agreement shall continue in full force and effect
regardless of whether the Indemnitee continues to serve as a director or officer
of the Company.

 

12.Severability.  The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) is held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable in any respect, and the validity and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired and shall remain enforceable
to the fullest extent permitted by law.

 

13.Fees and Expenses of Enforcement.  It is the intent of the Company that
Indemnitee not be required to incur legal fees and/or other Expenses associated
with the interpretation, enforcement or defense of Indemnitee’s rights under
this Agreement, by litigation or otherwise, because the cost and expense thereof
would substantially detract from the benefits intended to be extended to the
Indemnitee hereunder.  Accordingly, without limiting the generality or effect of
any other provision hereof, if it should appear to Indemnitee that the Company
has failed to comply with any of its obligations under this Agreement or in the
event that the Company or any other person takes or threatens to take any action
to declare this Agreement void or unenforceable, or institutes any litigation or
other action or proceeding designed to deny, or to recover from, the

Active 28900324.66

--------------------------------------------------------------------------------

 

 

Indemnitee the benefits provided or intended to be provided to the Indemnitee
hereunder, the Company irrevocably authorizes the Indemnitee from time to time
to retain counsel of Indemnitee’s choice, at the expense of the Company, to
advise and represent the Indemnitee in connection with any such interpretation,
enforcement or defense, including without limitation the initiation or defense
of any litigation or other legal action, whether by or against the Company or
any director, officer, shareholder or other person affiliated with the
Company.  Without respect to whether the Indemnitee prevails, in whole or in
part, in connection with any of the foregoing, the Company will pay and be
solely financially responsible for any and all attorneys’ and related fees and
expenses incurred by the Indemnitee in connection with any of the
foregoing.  The Indemnitee shall be entitled to the advancement of all
attorneys’ and related fees and expenses to the full extent contemplated by
Section 2 hereof in connection with any such action or proceeding.

 

14.Governing Law.  This Agreement shall be governed by and construed,
interpreted and enforced in accordance with the laws applicable to contracts
made and to be performed in the jurisdiction in which the Company is
incorporated at the time of the applicable Indemnifiable Event, without giving
effect to the principles of choice or conflicts of laws.

 

[Remainder of page intentionally left blank -- signature page follows.]

 

 




Active 28900324.67

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

ZIX CORPORATION

 

 

 

By:____________________________________

David Wagner

President and Chief Executive Officer

 

 

INDEMNITEE

 

 

 

_______________________________________
[NAME]

 

 

 

 

Active 28900324.68